1    VANESSA L. WILLIAMS, ESQ.
     LAW OFFICE OF VANESSA L. WILLIAMS, P.C.
2    414 WEST SOLEDAD AVENUE
     GCIC BLDG., SUITE 500
     HAGÅTÑA, GUAM 96910
3    TELEPHONE: (671) 477-1389
     EMAIL: vlw@vlwilliamslaw.com
4
     ALEXA KOLBI-MOLINAS
5    MEAGAN BURROWS
     RACHEL REEVES
6
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 BROAD STREET, 18TH FLOOR
     NEW YORK, NY 10004
7    TEL: (212) 549-2633
     EMAIL: akolbi-molinas@aclu.org
8
     * Application for admission pro hac vice pending
9
     Attorneys for Plaintiffs
10                                      IN THE DISTRICT COURT OF GUAM
11   SHANDHINI RAIDOO, et al.,                                       )   CIVIL CASE NO. 21-00009
                                                                     )
12                                                                   )
                             Plaintiffs,                             )
                                                                     )   PLAINTIFFS’ MOTION FOR A
13
                                  vs.                                )   PRELIMINARY INJUNCTION
                                                                     )   PURSUANT TO FED. R. CIV. P. 65(a)
14                                                                   )
     LEEVIN TAITANO CAMACHO, et al.,                                 )
15                                                                   )
                            Defendants.                              )
16                                                                   )

17                                                             MOTION

18             Plaintiffs SHANDHINI RAIDOO and BLISS KANESHIRO submit this motion, pursuant

19   to Rule 65(a) of the Federal Rules of Civil Procedure, for a preliminary injunction with respect to

20   Counts I and II of the Complaint, enjoining Defendants and their officers, employees, and agents

21   from enforcing 9 G.C.A. § 31.20 and 10 G.C.A. § 3218.1 as applied to the provision of medication

22   abortion and use of telemedicine to provide medication abortion to patients in Guam. This Motion

23   is based on the accompanying Memorandum and attached declarations of record, and all other

24




     Raidoo v. Camacho; Case No. 21-00009.
     Plaintiffs’ Motion for a Preliminary Injunction Pursuant to Fed. R. Civ. P. 65(a)                Page 1 of 2

                      Case 1:21-cv-00009 Document 12 Filed 02/05/21 Page 1 of 2
1    records and pleadings on file in this matter. For the reasons set forth therein, Plaintiffs respectfully

2    request that the Court grant this motion for a preliminary injunction.

3              Dated this 5th day of February, 2021.

4                                                                LAW OFFICE OF VANESSA L. WILLIAMS, P.C.
                                                                 Attorney for Plaintiffs
5

6

7                                                                VANESSA L. WILLIAMS, ESQ.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




     Raidoo v. Camacho; Case No. 21-00009.
     Plaintiffs’ Motion for a Preliminary Injunction Pursuant to Fed. R. Civ. P. 65(a)              Page 2 of 2

                      Case 1:21-cv-00009 Document 12 Filed 02/05/21 Page 2 of 2
